                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

JASON THEILE,                                   )   CASE NO. 5:18-CV-04081-LTS
                                                )
                   Plaintiffs,                  )
                                                )
         v.                                     )   GIVAUDAN FLAVORS CORPORATION’S
                                                )   CORPORATE DISCLOSURE
BASF CORP., et al.,                             )   STATEMENT
                                                )
                   Defendants.
                                                )

         As required by LR 7.1, Defendant Givaudan Flavors Corporation (“Givaudan”) provides

the following information to the Court:

         (a) The following are the names of all associations, firms, partnerships, corporations,
         and other artificial entities that either are related to Givaudan as a parent, subsidiary, or
         otherwise, or have a direct or indirect pecuniary interest in Givaudan’s outcome in the
         case:

                   1) Givaudan Flavors and Fragrances, Inc.;
                   2) Givaudan United States, Inc.;
                   3) Givaudan SA.

         (b) With respect to each entity named in response to (a), the following describes its
         connection to or interest in the litigation, or both:

                   1) Givaudan Flavors and Fragrances, Inc. is the parent corporation of Defendant
                   Givaudan Flavors Corporation. Neither of these corporations are publicly traded.

                   2) Givaudan United States, Inc. is the parent corporation of Givaudan Flavors
                   and Fragrances, Inc. Givaudan United States, Inc. is not publicly traded.

                   3) Givaudan SA is the ultimate parent corporation of Givaudan Flavors
                   Corporation, Givaudan Flavors and Fragrances, Inc., and Givaudan United States,
                   Inc. Givaudan SA is publicly traded on the Swiss Stock Exchange.




                                                    1
4847-4992-4986.3
        Case 5:18-cv-04081-LTS-KEM Document 31 Filed 11/14/18 Page 1 of 2
         Dated this 14th day of November, 2018.

                                                  GIVAUDAN FLAVORS CORP., Defendant

                                                  By: /s/ Matthew M. Enenbach
                                                     Robert M. Slovek (AT0012445)
                                                     Matthew E. Enenbach (AT0012613)
                                                     KUTAK ROCK LLP
                                                     The Omaha Building
                                                     1650 Farnam Street
                                                     Omaha, NE 68102-2186
                                                     (402) 346-6000
                                                     Robert.Slovek@kutakrock.com
                                                     Matthew.Enenbach@kutakrock.com

                                                      Kimberly E. Ramundo (pro hac vice to be filed)
                                                      THOMPSON HINE LLP
                                                      312 Walnut Street, Suite 1400
                                                      Cincinnati, OH 45202
                                                      Telephone: (513) 352-6656
                                                      Facsimile: (513) 241-4771
                                                      Kim.Ramundo@ThompsonHine.com

                                                      Attorneys for Defendant
                                                      Givaudan Flavors Corporation



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2018, I electronically filed a true and correct copy
of the foregoing with the Clerk of the Court using the CM/ECF System which shall send
notification of such filing to all counsel of record.


                                                      /s/ Matthew M. Enenbach




                                                  2
4847-4992-4986.3
        Case 5:18-cv-04081-LTS-KEM Document 31 Filed 11/14/18 Page 2 of 2
